DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitations “urine vitamin concentration” and “mineral concentration”. Claim 23 provided antecedent basis but has since been amended removing the recitation establishing antecedent basis. There is now insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “above stabilizer”. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “above stabilizer”. It is unclear which stabilizer is referred to as “above stabilizer”. While this limitation may be considered broad, it is unclear if the limitation “above stabilizer” refers to the limitations of the independent claims upon which claim 25 depends or refers to non-method claims (the urine testing apparatus according to claims 16 and 20). For purposes of examination, it is assumed the “above stabilizer” is limited to the stabilizers recited by the independent claims upon which claim 25 depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16, 23, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahito et al. (JP 2000-241424 as reported in the IDS filed 09 July 2019, cited from the English translation provided by Espacenet).
Regarding claim 16, Masahito discloses a urine testing apparatus for testing urine comprising a first urine collection storage container (urine sample container that accommodates a drug and enables easy handling of a urine sample… and further the urine sample can be subjected to immunoassay, biochemistry) ([01.]), said urine testing apparatus further comprising at least one of: 
an agent (a urine sample container containing a urine sample treatment agent) ([08.]) obtained by drying an aqueous solution (a urine sample container sample treatment agent that is a solid that is dried) ([08.]) containing a material consisting of citric acid as a urine stabilizer (The urine sample treatment comprises [a buffer], [10.]; As the buffer… citric acid…, [23.]), 
an inner wall coated with an aqueous solution containing a material selected from the group consisting of citric acid as a urine stabilizer (A special tube containing 0.5 mL each of the urine treatment agent (the citric acid) as a liquid is subjected to vacuum drying treatment… the contents were as if they had deposited as a coating on the bottom of the tube, see Example 1, [39.], section (2)).
Regarding claim 23, Masahito discloses a urine testing method comprising: adding, to collected urine (the urine sample treating agent of the present invention is for adding urine) ([21.]), one of: 
2) an agent (a urine sample container containing a urine sample treatment agent) ([08.]) obtained by drying an aqueous solution (a urine sample container sample treatment agent that is a solid that is dried) ([08.]) containing a material consisting of citric acid as a urine stabilizer (The urine sample treatment comprises [a buffer], [10.]; As the buffer… citric acid…, [23.]); and
3) a medium impregnated with an aqueous solution containing a material selected from the group consisting of citric acid as a urine stabilizer (A special tube containing 0.5 mL each of the urine treatment agent (the citric acid) as a liquid is subjected to vacuum drying treatment… the contents were as if they had deposited as a coating on the bottom of the tube, see Example 1, [39.], section (2)); and 
testing the collected urine within 7 days (data obtained by measuring fresh urine, and after storing urine at room temperature for 3 hours or more or after storing urine at 10°C for 10 hours or more) ([17.]) after adding one of the agent and the medium (the present invention) ([17.]).
Regarding claim 24, Masahito discloses a urine testing method, wherein the urine vitamin concentration is measured for at least one of vitamin B1, vitamin B2, vitamin B6 (the analytes to be measured include…. vitamins) ([30.]).
Regarding claim 26, Masahito discloses a urine stabilizer for stabilizing at least one component of collected urine (the urine sample treating agent of the present invention is for adding urine) ([21.]) comprising: 
an aqueous solution containing a material comprising citric acid (The urine sample treatment comprises [a buffer], [10.]; As the buffer… citric acid…, [23.]; A special tube containing 0.5 mL each of the urine treatment agent as a liquid, see Example 1, [39.], section (2)), 
an agent obtained by drying an aqueous solution (a urine sample container sample treatment agent that is a solid that is dried) ([08.]) comprising citric acid (The urine sample treatment comprises [a buffer], [10.]; As the buffer… citric acid…, [23.]), or 
a medium impregnated (deposited as a coating on the bottom of the tube) with an aqueous solution containing a material comprising citric acid (A special tube containing 0.5 mL each of the urine treatment agent (the citric acid) as a liquid is subjected to vacuum drying treatment… the contents were as if they had deposited as a coating on the bottom of the tube, see Example 1, [39.], section (2)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Masahito, as applied to claim 23 above.
Regarding claim 25, Masahito is silent on a urine testing method wherein by adding one of the stabilizers recited by claim 23, the urine vitamin concentration is stabilized under a condition of 37°C for at least 7 days after urine collection.
Masahito teaches that the buffering action of a urine treatment agent is affected by the variables of time factor and temperature factor ([25.]) and also affect the quality of a measurement performed on a stored urine treatment agent mixed with urine ([17.]).
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed urine testing method of Masahito to include wherein the urine vitamin concentration is stabilized under a condition of 37°C for at least 7 days after urine collection by optimizing the result-effective variables of temperature and time for the benefit of achieving optimal buffering action (Masahito: [25.]) and ensuring quality measurements (Masahito: [17.]).

	
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and incorporation of the limitations of the apparatus claim 20 into the method according to claim 23 would constitute allowable subject matter:
Masahito is silent on a urine testing apparatus and urine testing method wherein the urine stabilizer is a mixture obtained by mixing an aqueous citric acid solution and an aqueous oxalic acid solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797